DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/20222 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to independent claims 1, 16 and 21, the claims recite that a second and third source is identified/discovered, however Applicant’s specification defines multiple embodiments in Figures 4-9, where each embodiment only identifies only a single source.  Applicant’s claim limitations stating that in a single embodiment two sources are identified is not supported by the specification of the instant application.
The remaining dependent claims are rejected based on their dependency to their corresponding independent claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,290,784.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in ‘784 Patent.
Referring to claims 1-5 and 7-15 of the instant application, see claims 1-13 of the ‘784 Patent.
Referring to claims 16-18 of the instant application, see claims 1-13 of the ‘784 Patent.
Referring to claims 21-23 of the instant application, see claims 1-13 of the ‘784 Patent.

Claims 1-5, 7-18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,575,060.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in ‘060 Patent.
Referring to claims 1-5 and 7-15 of the instant application, see claims 1-13 of the ‘060 Patent.
Referring to claims 16-18 of the instant application, see claims 1-13 of the ‘060 Patent.
Referring to claims 21-23 of the instant application, see claims 1-13 of the ‘060 Patent.

Claims 1-5, 7-18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,762,972.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in ‘972 Patent.
Referring to claims 1-5 and 7-15 of the instant application, see claims 1-12 of the ‘972 Patent.
Referring to claims 16-18 of the instant application, see claims 1-12 of the ‘972 Patent.
Referring to claims 21-23 of the instant application, see claims 1-12 of the ‘972 Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich (U.S. Patent Application Publication 2016/0191999) in view of Britt et al. (U.S. Patent Application Publication 2012/0192234).
	Referring to claim 1, Friedrich teaches receiving a request to render the media stream (see Paragraph 0019 for allowing the user to select a channel to view and Paragraph 0059 for the user tuning into a football game at a later time in the football game), wherein the media stream is accessed through a first media source selected by a user (see Figure 1 for the television signals being accessed from satellite/broadcast source).
	Friedrich also teaches identifying a scheduled start time of an event in the media stream (see Paragraph 0048 for receiving a current date and time of the media stream currently being viewed), the request to render the media stream received after the scheduled start time (see Paragraph 0059 for requesting to the view the football after the football game has already started).
	Friedrich also discloses identifying a second media source (see Figure 5 for displaying a third option to choose a different program from a different channel/source, therefore the system must determine/identify that source as an option to present in the GUI of Figure 5).
	Friedrich also discloses identifying that the event is accessible through a third media source (see Figure 5 and Paragraph 0059 for giving the user to option to start watching the football game from the beginning of the football game stored on the DVR source).
	Friedrich also discloses obscuring the rendering of the media stream in the first media source (see Figure 5 and Paragraph 0063 for displaying/obscuring the football game by displaying the GUI to select a different source over the football game).
	Friedrich also discloses generating a notification that the event is accessible through the second media source or the third media source (see Figure 5 for further generating/displaying three options that allow the user to select a second or third source).
	Friedrich fails to teach identifying that the event is accessible through a second media source.
	Britt discloses identifying additional options that a currently viewed event is accessible through a second media source (see Figure 3 and Paragraphs 0050-0051 for presenting the user a GUI offering to tune to a channel carrying an SD version of the program currently being viewed).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of a second media source, as taught by Friedrich, using the identification of an additional media source to access the same content in the form of an SD version of the same program, as taught by Britt, for the purpose of allowing simultaneous user selection of two or more STBs in the subscriber site 104 to re-allocate even more bandwidth away from the multiple currently active STBs (see Paragraph 0049 of Britt).

	Referring to claim 2, Friedrich also discloses generating the notification as an overlay over visual rendering of the media stream and muting an audio rending of the media stream (see Paragraphs 0063-0064).

	Referring to claim 3, Friedrich also discloses that obscuring the media stream includes performing obstructing (see Paragraph 0063).

	Referring to claim 4, Friedrich also discloses that obscuring the media stream includes muting (see Paragraph 0064).

	Referring to claim 5, Friedrich also discloses that the notification is a visual notification (see Figure 5).

	Referring to claim 7, Friedrich also discloses rending the media stream from the third media source in the notification (see option 2 in Figure 5 for allowing the user to view the recorded program).

	Referring to claim 8, Friedrich also discloses rending the media stream from the third media source as a picture-in-picture (see Figure 3).

	Referring to claim 9, Friedrich also discloses automatically rendering the event from the third media source from a beginning of the event (see Paragraph 0059).

	Referring to claim 10, Friedrich also discloses that the third media source includes a storage medium (see Paragraph 0059).

	Referring to claim 11, Friedrich discloses all of the limitations of claim 1, as well as delaying the access to the media stream for a predetermined time (see Figure 5 for the options in the user interface relying on a user to select the option, therefore an inherent delay exists if the user chooses to wait to select one of the options in the user interface), but fails to teach providing access to the media stream if a command to switch to the second media source is not received within the predetermined time.
	The Examiner takes Official Notice that a user interface may remove options for user selection if the user fails to select an option within a predetermined period of time.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the user interface, as taught by Friedrich, using the user interface removal functionality, as taught by the Examiner’s statement of Official Notice, for the purpose of allowing a second user in the room to enjoy the video program if a first user forgets to select an option in the user interface obscuring the video program.

	Referring to claim 12, Friedrich also discloses receiving a command to access the event through the second media source (see option  510 in Figure 5).
	
	Referring to claim 13, Friedrich also discloses receiving a command to unobscured the rending of the media stream (see option 506 in Figure 5).

	Referring to claim 14, Britt discloses receiving a command to record the event from the second media source at the later time (see step 202e in Figure 2 and Paragraph 0040).

	Referring to claim 15, Friedrich discloses that the second media source includes a second television channel from a second broadcast station (see the last option in Figure 5 that allows a user to select a different channel to view).

	Referring to claims 16-18, see the rejection of claims 1-2 and 11, respectively.
	Referring to claims 21-23, see the rejection of claims 1, 14 and 9, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


December 8, 2022